DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choto et al. (US 2016/0293301, of record and hereinafter “Choto”) in view of An et al. (US 2012/0126165, hereinafter “An”).

Claim 1: Choto discloses a multilayer coil component (Fig.1, see [0026]) comprising: 
a multilayer body (4) that includes insulating layers laminated in a length direction (Y direction; see [0029]) and that contain a coil (30); and 
a first outer electrode (5) and a second outer electrode (other 5) that are electrically connected to the coil (via 6; see [0034] and [0035]), 
wherein the coil includes coil conductors that are laminated in the length direction together (see [0029] and Fig.1) with the insulating layers and that are electrically connected to each other (see [0030]), 
wherein the multilayer body has a first end surface and a second end surface that face each other in the length direction (e.g. ends in the “Y” direction comprising electrodes 5), a first main surface and a second main surface that face each other in a height direction perpendicular to the length direction (top and bottom in Z direction), and a first side surface and a second side surface that face each other in a width direction perpendicular to the length direction and the height direction (side surfaces in X direction), wherein the first outer electrode covers at least a portion of the first end surface, wherein the second outer electrode covers at least a portion of the second end surface (see Fig.1, where electrodes 5 cover the end surfaces), 
wherein a lamination direction of the multilayer body and an axial direction of the coil are parallel to the first main surface (e.g. in the direction of Y, which is parallel to the top and bottom surfaces), 
wherein the insulating layers between the coil conductors (“ceramic layers” 2 alternately laminated with 3; see [0029]) are composed of a sintered material (see [0037]-[0039]) that contains a magnetic material containing at least Ni, Zn, Cu, and Fe (see [0039]) and a non-magnetic material containing at least Zn and Si (see [0046]), 
wherein the sintered material contains 
Fe in an amount of from 203 (Choto discloses 40-50 mol% of Fe2O3; see [0039]), 
Zn in an amount of from 30 mol% to 60 mol% in terms of ZnO (Choto discloses an overlapping range of 0 - 40 mol%; see [0039]), 
Cu in an amount of from 1 mol% to 7 mol% in terms of CuO (Choto discloses an overlapping range of 4 to 20 mol%, particularly 5 to 13 mol% of CuO; see [0039]), 
Ni in an amount of from 3 mol% to 17 mol% in terms of NiO (Choto discloses an overlapping range of 4 to 50 mol% of NiO; see [0039]), and 
Si 2 (see [0046], where the nonmagnetic substance includes SiO2 according to a formula a(bZnO.cCuO).SiO2), 
wherein the sintered material contains B 

The difference between claim 1 and Choto is thus in the particular ranges and amounts of the substances provided in the sintered material, as indicated by strikethrough annotation above. Specifically, Choto discloses ranges that either overlap (ZnO, CuO, NiO), are similar to (in the case of Fe2O3), or unclear (in the case of SiO2 and B). However, Choto establishes the amounts of each substance as result effective variables. Specifically, Choto discloses that by altering the amount of Fe2O3, ZnO, CuO, and NiO in the magnetic material, a desired permeability, quality coefficient, temperature characteristic, and firing temperature may be accomplished (see [0043]). Choto further discloses the proportion of nonmagnetic material (corresponding to the SiO2- mol% and SiO2/Fe2O3 ratio) results in a particular dielectric constant, frequency characteristic, and permeability (see [0049]). It has previously been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the recited amounts of Fe, Zn, Cu, Ni, and Si in order to have provided a desired and/or optimized material with regard to permeability, quality coefficient, temperature characteristic, firing temperature, dielectric constant, and frequency characteristics.

With regard to the limitation pertaining to B, Choto only discloses substituting borosilicate glass for bismuth oxide (see [0053]) and does not reasonably disclose wherein the sintered material contains B in an amount of from 0.05 mol parts to 0.5 mol parts in terms of B alone and where Fe, Ni, Zn, Cu, and Si in the sintered material are converted to Fe2O3, NiO, ZnO, CuO, and SiO2, and a total amount of the Fe2O3, the NiO, the ZnO, the CuO, and the SiO2 is 100 mol parts. An discloses that 0.05 to 1 part by mole of boron oxide (B2O3) may be provided in a similar sintered material (see [0009], [0034], [0036], and [0042]). An discloses the particular amount of B as a result effective variable, providing a desired magnetic characteristic ([0039]), sintering temperature ([0040]), and Q value (see [0089]-[0090]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided B in the recited amounts in order to have provided an optimized magnetic characteristic, sintering temperature and/or Q value.

Claim 2: Choto discloses the non-magnetic material further containing Cu (see [0046]), herein a ratio of a total content of the Zn and the Cu with respect to the Si [(Zn + Cu) / Si] is in a range of from 1.8 to 2.2 in terms of a mole ratio (a=1.5 to 2.4, which is an overlapping range, see [0046-0047], thus supporting a prima facie case of obviousness; see MPEP 2144.05.I).
Claims 3 and 5: Choto discloses wherein the first main surface is a mounting surface (e.g. the top/bottom surfaces are capable of mounting via electrodes 5), the first outer electrode extends so as to cover the portion of the first end surface and a portion of the first main surface (see Fig.1), and the second outer electrode extends so as to cover the portion of the second end surface and a portion of the first main surface (see Fig.1, where 5 extends from the end surfaces to the main surfaces).

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choto in view of An as applied to claims 1-3 and 5 above, and further in view of Sato et al. (US 2014/0145816, hereinafter “Sato”).

Choto and An disclose the limitations of claims 1-3 and 5, as discussed in greater detail above. However, neither references disclose “wherein a length of a region in which the coil conductors are arranged in the lamination direction is in a range of from 85% to 95% of a length of the multilayer body”, as required by claims 4 and 6-8. Sato discloses that a thickness of a coil arrangement layer (2A) in a laminated inductor is within the range of 85% to 90% the length the multilayer body. Specifically, Sato discloses the coil arrangement layer as being 0.1 mm (100 μm), whereas end layers, i.e. “shape retention layers” are 5 μm, thus corresponding to a coil arrangement layer of 90%. Further, it is noted that the size of the package itself is a result effective variable, i.e. by minimizing the portions of packaging not including the coil component, the overall size of the device is reduced. It has previously been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the length of a region in which the coil conductors are arranged in the stacking direction is in a range from 85% to 90% of a length of the multilayer body as the discovery of the optimum or workable ranges by routine experimentation, resulting in a desired device package size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aogi (CN 1605576 A) discloses utilizing boron carbide (B4C) within a Ni-Zn based sintered ferrite body to “improve the permeability and the Q value” (see pg. 2 of the translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849